Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-17 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No 20190268146 discloses on paragraph 0037 “In various embodiments, the verifier and the prover share a secret in the form of a bit string of size s bits. When the prover wishes to prove his bona fide, namely his possession of the shared secret, then he flips a known number of bits, say, f. The flipping of the bits must be carried out randomly. That is the prover needs to exploit a high-quality randomness source to guide it to determine which are the f bits to be flipped. Having flipped the f bits out of the s bits string, the prover then communicates the flipped string to the verifier. The verifier then compares the communicated flipped string to the shared secret. If the verifier finds out that exactly f bits have been flipped, then it would conclude that the party on the other side of the channel is the prover.” Paragraph 0038 “Upon accepting the prover claim to be who it says it is, the two parties will engage in the session for which the prover identified himself for. This session can be carried out using some agreed upon cipher, and agreed upon shared secret. That shared secret can be Paragraph 0042 “The verifier on his part will not know which of the shared t secret was flipped, so the verifier will check the communicated flipped string one by one against every one of the shared secrets. If there is at least one of the t shared secrets for which the secret is f flipped bits away from the communicated string then the verifier will conclude that the prover is bona fide. It will reject the attempting prover otherwise.” Paragraph 0043 “For any reason, if the verifier is suspicious of the prover, it may insist on repeating this procedure any number of times. A bona fide prover should never fail. Also, the prover and the verifier may exchange places, so that the verifier will now become the prover towards the prover who will become a verifier.”

U.S. Publication No. 20180302224 discloses on paragraph 0009 “According to the invention, the method comprises the following steps. A requester device sends to a server a first message including a request for proving at least one piece of user information and data identifying a requester. 

US 20200126075 discloses on paragraph 0034 “A zero-knowledge proof system is a cryptographic primitive used to prove the correctness of statements involving both public and private inputs, without revealing the private inputs. More precisely, there is: (1) a computing process called a prover that has a public input x, a private input w called the “witness”, and a dyadic Boolean function R called the “statement” e.g., the output of R on a pair of inputs is either true or false), (2) a computing process called a verifier that has the same public inputs x and statement R, (3) an interactive process (e.g., exchange of messages) between the prover and the verifier that causes verifier to output either an acceptance or a 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-17 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses proving, by a first device to a second device, that a first credential comprising multiple first attributes is valid no one or two references anticipates or obviously suggest revealing, by the first device to the second device, a first attribute of the multiple first attributes, verifying, by the second device, the first attribute of the multiple first attributes and deciding, by the second device, to continue revealing attributes. Thereafter, revealing, by the second device to the first device, a first attribute of the multiple second attributes, verifying, by the first device, the first attribute of the multiple second attributes and deciding, by the first device, to continue revealing attributes.
.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GARY S GRACIA/           Primary Examiner, Art Unit 2491